By the Court,
Bronson, J.
The effect of discontinuing dis= trict number 83 was, I think, to restore the original limits of the two districts out of which number 83 was carved ; and if this be so, the power of the commissioners- to make the order cannot be doubted. The justices were therefore right in refusing to appoint an overseer for number 83, as there was no such district. ,
There has been a great deal of controversy about the “ Quaker creek road,” and it may be that the town officers have dealt hardly with the relator : but I do not see' that he has any remedy in this form.
^lotion denied',